Beatty, C. J., dissenting.
I dissent. As I construe the decree of December 22, 1875, it distributes the whole of the property in controversy to the respondent, and if valid, invests him with the title. No doubt the decree was erroneous, as being founded upon an erroneous conclusion as to the effect of Henry 0. Grider’s will; but never having been reversed on appeal, the decree is binding upon the appellants, if, as to them, the court acquired *579jurisdiction to make it. As to this, it seems to me that upon collateral attack, in the absence of any evidence to impeach it, the recitals in the decree of due notice, etc., are conclusive.
Works, J.—I'concur in the dissenting opinion of the chief justice.
Rehearing denied.